IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-20203
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

FIDEL GUEVARA-TORRES,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. CR-H-94-225-1
                        - - - - - - - - - -
                            May 3, 1996
Before KING, DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Fidel Guevara-Torres appeals his convictions and sentences

for conspiracy to possess with intent to distribute, aiding and

abetting in the possession with intent to distribute, conspiracy

to import, and aiding and abetting the importation of, more than

five kilograms of cocaine.   He contends that the evidence was

insufficient to convict him.   He also contends that the



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-20203
                                -2-

Government relied on the testimony of one of his coconspirators

and that the testimony was unreliable.

     We have reviewed the record and the briefs of the parties

and hold that the evidence was sufficient for a reasonable jury

to find Guevara-Torres guilty beyond a reasonable doubt.   United

States v. Velgar-Vivero, 8 F.3d 236, 239 (5th Cir. 1993)

(citation omitted), cert. denied, 114 S. Ct. 1865, 2715 (1994).

Even uncorroborated testimony of a coconspirator who entered a

plea agreement with the Government is sufficient to support a

conviction provided that the "testimony is not incredible or

insubstantial on its face."   United States v. Singer, 970 F.2d

1414, 1419 (5th Cir. 1992); United States v. Osum, 943 F.2d 1394,

1405 (5th Cir. 1991).   The jury determines the credibility of

witnesses.   United States v. Layne, 43 F.3d 127, 130 (5th Cir.),

cert. denied, 115 S. Ct. 1722 (1995).

     AFFIRMED.